EXHIBIT 99.1 SECURITIES PURCHASE AGREEMENT DATED AS OF OCTOBER 22, 2009 BY AND BETWEEN PHOTOMEDEX, INC. AND THE PURCHASER LISTED ON THE SIGNATURE PAGE HERETO DB1/63595778.5 TABLE OF CONTENTS 1. Authorization of Sale of the Shares 1 2. Agreement to Sell and Purchase the Shares 1 3. Delivery of the Shares at the Closings 2 4. Conditions to the Closings 2 5. Representations and Warranties of the Company 5 6. Representations and Warranties of the Purchaser 8 7. Survival of Representations, Warranties and Covenants 11 8. Registration of the Shares; Compliance with the Securities Act 11 9. Preparation of Proxy Statement; Company Stockholders Meeting 15 Fees 16 Notices 16 Changes 17 Headings 17 Severability 17 Governing Law 17 Counterparts 17 Entire Agreement 17 Assignment 17 Further Assurances 17 Independent Nature of Purchaser’s Obligations and Rights 18 Appendix I:Stock Certificate Questionnaire 26 Appendix II:Accredited Investor Questionnaire 27 DB1/63595778.5 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the 22nd day of October 2009, by and between PhotoMedex, Inc., a Delaware corporation (the “Company”), and the purchaser whose name and address is set forth on the signature page hereto (the “Purchaser”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506 promulgated thereunder, the Company desires to issue and sell to the Purchaser, and the Purchaser desires to purchase from the Company, [•] shares (the “Purchased
